Case 2:18-cv-04975-VAP-MRW Document 12-1 Filed 01/10/19 Page 1 of 51 Page ID #:53




             EXHIBIT 1
Case 2:18-cv-04975-VAP-MRW Document 12-1 Filed 01/10/19 Page 2 of 51 Page ID #:54




                                EXHIBIT 1 - Page 1
Case 2:18-cv-04975-VAP-MRW Document 12-1 Filed 01/10/19 Page 3 of 51 Page ID #:55




                                                                                        9301 Wilshire Boulevard
                                                                                                Penthouse Suite
                                                                                         Beverly Hills, CA 90210
   Joanna Ardalan                                                                           310.866.5157 Tel
   310.437.8665 Direct                                                                      310.943.2085 Fax
   jardalan@onellp.com                                                                       www.OneLLP.com
   January 9, 2019

   VIA EMAIL (kemichoice@gmail.com)

   Kemmy Adeby
   22D Bourke St. North Parramatta
   Sydney, NSW 2000 AU

            Re:     Backgrid USA, Inc. v. Au Showbiz

   Dear Mr. Adeby:

          We are litigation counsel for Backgrid USA, Inc. We have filed suit against Au Showbiz
   for copyright infringement in the Central District of California. We have attached the complaint
   and case opening documents here.

          As you know, you submitted DMCA counternotifications to YouTube in response to the
   DMCA takedown notifications that we submitted for Au Showbiz’s copyright infringement over
   YouTube. In the counternotifications you agreed to accept service of process from claimant,
   Backgrid USA, Inc. See e.g. Au Showbiz’s counternotification attached. Moreover, under 17
   U.S.C. § 512(g)(3)(D), Au Showbiz, the subscriber, has consented to the jurisdiction of the
   Federal District Court for the judicial district in which the service provider, YouTube, may be
   found. YouTube has a physical presence in Los Angeles, and therefore, Au Showbiz has
   consented to jurisdiction of the Central District of California.

          In accordance with your consent to service and jurisdiction, please find the attached
   complaint. Feel free to contact me, or if Au Showbiz is represented by counsel, please have
   counsel contact me with any questions.

                                                   Sincerely,




                                                   Joanna Ardalan

   JA:rg

   Enclosures


                                        EXHIBIT 1 - Page 2
Case 2:18-cv-04975-VAP-MRW Document 12-1 Filed 01/10/19 Page 4 of 51 Page ID #:56




          We received the attached counter notification in response to a complaint you filed with us.

          We're providing you with the counter notification and await evidence (in not more than 10
          business days) that you've filed an action seeking a court order against the counter notifier to
          restrain the allegedly infringing activity. In most cases, such evidence would include a lawsuit
          against the uploader who filed the counter notification, which names the specific YouTube
          URL(s) at issue.

          If we don't receive notice from you, we may reinstate the material to YouTube.

          If you have any questions, please contact copyright@youtube.com.

          Counter-Notification as follows:

          Videos included in counter-notification:

              •    http://www.youtube.com/watch?v=3rHDU5iYanc

          Display name of uploader: AU Showbiz

          Copyright Disclaimer Under Section 107 of the Copyright Act 1976, allowance is made for
          "fair use" for purposes such as criticism, comment, NEWS reporting, teaching, scholarship,
          and research. Fair use is a use permitted by copyright statute that might otherwise be
          infringing.

          I swear, under penalty of perjury, that I have a good faith belief the material was removed due
          to a mistake or misidentification of the material to be removed or disabled.

          I consent to the jurisdiction of the Federal District Court for the district in which my address is
          located, or if my address is outside of the United States, the judicial district in which YouTube
          is located, and will accept service of process from the claimant.

          KEMMY ADEBY

          22D BOURKE ST NORTH PARRAMATTA

          SYDNEY, NSW 2000 AU

          kemichoice@gmail.com

          0426102980



          Help center • Email options • Report spam

          ©2018 YouTube, LLC 901 Cherry Ave, San Bruno, CA 94066, USA




                                             EXHIBIT 1 - Page 3
 Case 2:18-cv-04975-VAP-MRW   Document
         Case 2:18-cv-04975 Document 1 12-1   Filed 01/10/19
                                       Filed 06/04/18   Page 1Page
                                                               of 9 5Page
                                                                     of 51 IDPage
                                                                              #:1 ID #:57


1    Peter Afrasiabi Esq. (Bar No. 193336)
        pafrasiabi@onellp.com
2    ONE LLP
     4000 MacArthur Boulevard
3    Each Tower, Suite 500
     Newport Beach, CA 92660
4    Phone:      (949) 502-2870
     Facsimile: (949) 258-5081
5    www.onellp.com
6    Joanna Ardalan, Esq. (Bar No. 285384)
        jardalan@onellp.com
7    ONE LLP
     9301 Wilshire Boulevard
8    Penthouse
     Beverly Hills, CA 90210
9    Phone: (310) 437-8665
10   Attorneys for Plaintiff, Backgrid USA, Inc.
11
12                            UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA
14
15   BACKGRID USA INC., a California               Case No.: 2:18-cv-4975
     corporation,
16
            Plaintiff,                             COMPLAINT FOR:
17   v.
                                                      1. COPYRIGHT INFRINGEMENT
18   AU SHOWBIZ, entity type unknown; and                (17 U.S.C. § 501)
     DOES 1-10, inclusive,
19                                                    2. DECLARATORY JUDGMENT
            Defendants.
20
                                                   DEMAND FOR JURY TRIAL
21
22
23
24
25
26
27
28

                                             COMPLAINT
                                     EXHIBIT 1 - Page 4
 Case 2:18-cv-04975-VAP-MRW   Document
         Case 2:18-cv-04975 Document 1 12-1   Filed 01/10/19
                                       Filed 06/04/18   Page 2Page
                                                               of 9 6Page
                                                                     of 51 IDPage
                                                                              #:2 ID #:58


1          1.      Plaintiff, Backgrid USA, Inc., complains against Defendant AU Showbiz,
2    entity unknown (“AU Showbiz”) and DOES 1-10 (collectively, “Defendants”) as follows:
3                                   JURISDICTION AND VENUE
4          2.      This is a civil action against Defendants for copyright infringement under the
5    Copyright Act, 17 U.S.C. §§ 101 et seq. and for a declaratory judgment that Defendants
6    are restrained from posting Backgrid’s photographs on YouTube. This Court has subject
7    matter jurisdiction under 28 U.S.C. § 1331, 28 U.S.C. § 1332, 17 U.S.C. § 501(a), and 28
8    U.S.C. § 1338(a) and (b).
9          3.      Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) and 28
10   U.S.C. § 1400(a) in that the claim arises in this judicial district, the Defendants may be
11   found and transact business in this judicial district, and the injury suffered by Plaintiff took
12   place in this judicial district. Defendants are subject to the general and specific personal
13   jurisdiction of this Court because of their contacts with the State of California. Specifically,
14   Defendants have filed a DMCA counternotification under 17 U.S.C. § 512(g)(3). This
15   section provides that for the counternotification to be effective, the subscriber must consent
16   to the jurisdiction of the Federal District Court for the judicial district in which the
17   subscriber’s address is located or, if the subscriber is located outside of the United States,
18   any judicial district in which the service provider may be found. On information and
19   belief, Defendants are located outside of the United States, and YouTube, the service
20   provider who received the counternotification, is found in the Central District of California
21   in that it has physical offices and key employees located in the Los Angeles area.
22                                              PARTIES
23         4.      Plaintiff Backgrid USA, Inc. (“Backgrid”) is a California corporation existing
24   under the laws of California, with its principal place of business located in Redondo Beach,
25   California.
26         5.      Defendant AU Showbiz, entity type unknown, represents that it is located in
27   Australia. AU Showbiz filed a DMCA counternotification, which declared, under penalty
28   of perjury, that it is located in New South Wales, Australia.
                                                   2
                                               COMPLAINT
                                       EXHIBIT 1 - Page 5
 Case 2:18-cv-04975-VAP-MRW   Document
         Case 2:18-cv-04975 Document 1 12-1   Filed 01/10/19
                                       Filed 06/04/18   Page 3Page
                                                               of 9 7Page
                                                                     of 51 IDPage
                                                                              #:3 ID #:59


1          6.     The true names or capacities, whether individual, corporate or otherwise, of
2    the Defendants named herein as DOES 1 through 10, inclusive, are unknown to Plaintiff,
3    who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
4    Court to amend this Complaint and insert the true names and capacities of said Defendants
5    when the same have been ascertained.
6                             FACTS COMMON TO ALL COUNTS
7                      Backgrid and the Photographs that Frame This Dispute
8          7.     Backgrid owns and operates one of Hollywood’s largest celebrity-photograph
9    agencies and has earned a reputation of regularly breaking scoops on sought after celebrity
10   news. It owns the intellectual property rights, including the copyrights, to celebrity
11   photographs that have been licensed to numerous top-tier outlets, such as TMZ,
12   Entertainment Tonight, New York Post, People Magazine, Huffington Post, the Daily Mail,
13   as well as many television stations, newspapers and other prominent media outlets
14   throughout the world. Each license has been granted for valuable consideration, up to
15   hundreds of thousands of dollars.
16         8.     Among many other in-demand photographs, Backgrid owns coveted
17   photographs of well-known celebrities such as Justin Bieber, Selena Gomez, and Jamie
18   King, among many others (herein referred to as “Celebrity Photographs”). All rights, title
19   and interest in the Celebrity Photographs, including but not limited to the copyrights
20   thereon, are owned by Backgrid.
21         9.     The Celebrity Photos are registered within 90 days of their first publication
22   with the United States Copyright Office.
23                         Defendants and Their Willful Infringing Activity
24         10.    Defendant AU Showbiz claims to be an online news provider. On information
25   and belief, its business model is to compile valuable celebrity photographs into a video
26   collage which it posts on its YouTube channel. On information and belief, these
27   infringement collages make AU Showbiz’s YouTube channel very valuable to viewers and
28   advertisers, causing it to collect over 30 million views.
                                                     3
                                              COMPLAINT
                                      EXHIBIT 1 - Page 6
 Case 2:18-cv-04975-VAP-MRW   Document
         Case 2:18-cv-04975 Document 1 12-1   Filed 01/10/19
                                       Filed 06/04/18   Page 4Page
                                                               of 9 8Page
                                                                     of 51 IDPage
                                                                              #:4 ID #:60


1          11.    On information and belief, Defendants are directly responsible for
2    misappropriating the Celebrity Photographs by posting them on the AU Showbiz YouTube
3    account.
4          12.    On information and belief, Defendants have driven significant traffic to the
5    AU Showbiz YouTube in large part due to the presence of the sought after and searched-for
6    celebrity images that frame this dispute. All of this traffic translates into substantial ill-
7    gotten commercial advantage and revenue generation for Defendants as a direct
8    consequence of their infringing actions.
9          13.    Defendants have failed to enter into licenses for its use of the copyrights to
10   photographs, including the Celebrity Photographs that frame this dispute.
11         14.    Specifically, Defendants induced, caused, or materially contributed to the
12   reproduced, distributed and publicly displayed the Celebrity Photos, and derivatives
13   thereof, all while knowing or having reason to know of the infringement on its website was
14   without permission, consent, or license because, inter alia, the Celebrity Photographs are
15   expressly credited with ‘Backgrid’ when published through legitimate licensed outlets and
16   are professional-grade and high-resolution.
17         15.    On information and belief, Defendants’ acts of infringement are willful
18   because, inter alia, the Defendants are sophisticated online publishers with full knowledge
19   of the strictures of federal copyright law and the basic requirements for licensing the use of
20   copyrighted content for commercial exploitation.
21         16.    On or around May 11, 2018, Backgrid caused a DMCA notification to be sent
22   to YouTube with respect to an AU Showbiz video located at
23   www.youtube.com/watch?v=jKFOWgQpmZc. This video contained at least two timely
24   registered infringements of the Celebrity Photographs, in addition to many other
25   infringements of photographs that are, at least, exclusively licensed by Backgrid. A true
26   and correct copy of the DMCA notification is attached as Exhibit A.
27         17.    On or around May 18, 2018, AU Showbiz filed a DMCA counternotification
28   for the infringement located at www.youtube.com/watch?v=jKFOWgQpmZc, claiming that
                                                4
                                                COMPLAINT
                                       EXHIBIT 1 - Page 7
 Case 2:18-cv-04975-VAP-MRW   Document
         Case 2:18-cv-04975 Document 1 12-1   Filed 01/10/19
                                       Filed 06/04/18   Page 5Page
                                                               of 9 9Page
                                                                     of 51 IDPage
                                                                              #:5 ID #:61


1    it had not engaged in copyright infringement and consenting to jurisdiction in any district in
2    which the service provider, YouTube, may be found. A true and correct copy of the
3    counternotification is attached as Exhibit B.
4          18.    AU Showbiz infringed at least an additional four timely registered
5    infringements of the Celebrity Photographs, in addition to many other infringements of
6    photographs that are, at least, exclusively licensed by Backgrid in a video located at
7    www.youtube.com/watch?v=zh4Dp0krVE0.
8          19.    In May, 2018, YouTube disabled the AU Showbiz account, because, on
9    information and belief, YouTube received a sufficient number of DMCA takedown
10   notifications with respect to AU Showbiz’s account for it to be deemed a “repeat infringer”
11   under YouTube’s repeat infringer policy and under Section 512(i), which provides that
12   service provider must adopt and implement a reasonable repeat infringer policy.
13         20.    On or around May 31, 2018, Backgrid received a demand letter from AU
14   Showbiz claiming that it had been damaged by being disabled on YouTube and demanding
15   that the DMCA takedown notification be retracted.
16                                  FIRST CLAIM FOR RELIEF
17                           (Copyright Infringement, 17 U.S.C. § 501)
18         21.    Backgrid incorporates here by reference the allegations in paragraphs 1
19   through 20 above.
20         22.    Backgrid is the owner of all rights, title, and interest in the copyrights of the
21   Celebrity Photographs that frame this dispute, which substantially consist of material
22   wholly original and which are copyrightable subject matter under the laws of the United
23   States.
24         23.    Backgrid filed for copyright registration of the Celebrity Photographs within
25   90 days of their first publication with the United States Copyright Office. See
26   VA0002099604, VA0002093296.
27         24.    Defendants have directly, vicariously, contributorily and/or by inducement
28   willfully infringed Backgrid’s copyrights by reproducing, displaying, distributing, and
                                                  5
                                              COMPLAINT
                                      EXHIBIT 1 - Page 8
Case 2:18-cv-04975-VAP-MRW   Document
        Case 2:18-cv-04975 Document 1 12-1   Filed 01/10/19
                                       Filed 06/04/18   Page Page
                                                             6 of 910Page
                                                                      of 51IDPage
                                                                             #:6 ID #:62


1    utilizing certain of the Celebrity Photographs for purposes of trade violation of 17 U.S.C. §
2    501 et seq. A true and correct copy of the timely registered Celebrity Photographs which
3    are infringed by Defendants is attached as Exhibit C.
4          25.    All of the Defendants’ acts are and were performed without permission,
5    license, or consent of Backgrid.
6          26.    Backgrid has identified at least 6 instances of infringement by way of unlawful
7    reproduction and display of Backgrid’s Celebrity photographs (as well as the unlawful
8    facilitation of other’s reproduction of its photographs).
9          27.    As a result of the acts of Defendants alleged herein, Backgrid has suffered
10   substantial economic damage.
11         28.    Defendants have willfully infringed, and unless enjoined, will continue to
12   infringe Backgrid’s copyrights by knowingly reproducing, displaying, distributing, and
13   utilizing its photographs by, among other things, virtue of Defendants’ infringement and
14   the financial benefit it receives from Backgrid’s copyrights.
15         29.    The wrongful acts of Defendants have caused, and are causing, injury to
16   Backgrid, which cannot be accurately computed, and unless this Court restrains Defendants
17   from further commission of said acts, Backgrid will suffer irreparable injury, for all of
18   which it is without an adequate remedy at law. Accordingly, Backgrid seeks a declaration
19   that Defendants are infringing Backgrid copyrights and an order under 17 U.S.C. § 502
20   enjoining Defendant from any further infringement.
21         30.    The above-documented infringements alone would entitle Backgrid to a
22   potential award of up to $ 900,000 in statutory damages for the at-least 6 infringed
23   photographs, in addition to its attorney’s fees.
24                                SECOND CLAIM FOR RELIEF
25                           (Declaratory Judgment, 17 U.S.C. 512(g))
26         31.    Backgrid incorporates here by reference the allegations in paragraphs 1
27   through 30 above.
28
                                                    6
                                               COMPLAINT
                                        EXHIBIT 1 - Page 9
Case 2:18-cv-04975-VAP-MRW   Document
        Case 2:18-cv-04975 Document 1 12-1   Filed 01/10/19
                                       Filed 06/04/18   Page Page
                                                             7 of 911Page
                                                                      of 51IDPage
                                                                             #:7 ID #:63


1          32.    An actual controversy exists as to whether AU Showbiz is entitled to post
2    Backgrid’s photographs without Backgrid’s consent on its YouTube channel.
3          33.    Backgrid owns or exclusively licenses photographs that were used by AU
4    Showbiz without consent or license. AU Showbiz infringed Backgrid’s photographs to
5    drive traffic to its account and derive ill-gotten revenues.
6          34.    Backgrid herein alleges that AU Showbiz was not entitled to infringe its
7    photographs and that the AU Showbiz account was rightfully terminated by YouTube. As
8    such, Backgrid is entitled to an order enjoining AU Showbiz from infringing its
9    photographs on YouTube. 17 U.S.C. § 512(g).
10         35.    Defendants’ violation of 17 U.S.C. § 501, et al. has caused, and, unless
11   restrained by this Court, will continue to cause, irreparable injury to Plaintiff not fully
12   compensable in monetary damages. Plaintiff is entitled to a preliminary and permanent
13   injunction enjoining Defendants from further such violations.
14                                     PRAYER FOR RELIEF
15         WHEREFORE, Plaintiff requests judgment against Defendants as follows:
16         1.     The Defendants, and their officers, agents, servants, employees, and
17   representatives, and all persons in active concert or participation with them, be permanently
18   enjoined from copying, reproducing, displaying, promoting, advertising, distributing, or
19   selling, or any other form of dealing or transaction in, any and all Backgrid photographs;
20         2.     An accounting be made for all profits, income, receipts or other benefit
21   derived by Defendants from the unlawful reproduction, copying, display, promotion,
22   distribution, or sale of products and services, or other media, either now known or hereafter
23   devised, that improperly or unlawfully infringes upon Plaintiff’s copyrights pursuant to 17
24   U.S.C. §§ 504 (a)(1) & (b);
25         3.     Actual damages and disgorgement of all profits derived by Defendants from
26   their acts of copyright infringement, removal, and for all damages suffered by it by reasons
27   of Defendants’ acts, under 17 U.S.C. §§ 504 (a)(1) & (b);
28
                                                    7
                                               COMPLAINT
                                      EXHIBIT 1 - Page 10
Case 2:18-cv-04975-VAP-MRW   Document
        Case 2:18-cv-04975 Document 1 12-1   Filed 01/10/19
                                       Filed 06/04/18   Page Page
                                                             8 of 912Page
                                                                      of 51IDPage
                                                                             #:8 ID #:64


1          4.     Statutory damages for copyright infringement, including willful infringement,
2    in accordance with 17 U.S.C. §§ 504(a)(2) & (c);
3          5.     Reasonable attorneys’ fees incurred herein pursuant to 17 U.S.C. § 505;
4          6.     Costs and interest pursuant to 17 U.S.C. §§ 504 (a)(1) & (b), 17 U.S.C. § 505;
5          7.     A declaration that AU Showbiz’s has infringed Backgrid’s photographs and
6    that AU Showbiz is restrained from posting further infringement on YouTube; and
7          8.     Plaintiff be awarded any such other and further relief as the Court may deem
8    just and appropriate.
9
     Dated: June 4, 2018                          ONE LLP
10
11                                                 By: /s/ Joanna Ardalan
                                                       Joanna Ardalan
12                                                     Attorneys for Plaintiff,
                                                       Backgrid USA, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  8
                                            COMPLAINT
                                    EXHIBIT 1 - Page 11
Case 2:18-cv-04975-VAP-MRW   Document
        Case 2:18-cv-04975 Document 1 12-1   Filed 01/10/19
                                       Filed 06/04/18   Page Page
                                                             9 of 913Page
                                                                      of 51IDPage
                                                                             #:9 ID #:65


1                                 DEMAND FOR JURY TRIAL
2          Plaintiff Backgrid USA, Inc. hereby demands trial by jury of all issues so triable
3    under the law.
4
5    Dated: June 4, 2018                           ONE LLP
6
7                                                  By: /s/ Joanna Ardalan
                                                       Joanna Ardalan
8                                                      Attorneys for Plaintiff,
                                                       Backgrid USA, Inc.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  9
                                             COMPLAINT
                                    EXHIBIT 1 - Page 12
Case 2:18-cv-04975-VAP-MRW   Document
       Case 2:18-cv-04975 Document 1-1 12-1
                                        Filed Filed 01/10/19
                                              06/04/18   PagePage
                                                             1 of 414Page
                                                                      of 51IDPage
                                                                              #:10 ID #:66




                           EXHIBIT A




                                   EXHIBIT 1 - Page 13
Intellectual Property Complaint - Video ID jKFOWgQpmZc
          Case 2:18-cv-04975-VAP-MRW   Document
                 Case 2:18-cv-04975 Document 1-1 12-1
                                                  Filed Filed 01/10/19
                                                        06/04/18   PagePage
                                                                       2 of 415Page
                                                                                of 51IDPage
                                                                                        #:11 ID #:67

         Subject: Intellectual Property Complaint - Video ID jKFOWgQpmZc
         From: Okularity <support@okularity.com>
         Date: 5/11/2018 1:39 PM
         To: copyright@youtube.com

         We represent BackGrid USA, Inc.

         The following YouTube video (the "Video") infringes on copyright and/or exclusive rights:

         www.youtube.com/watch?v=jKFOWgQpmZc

         BackGrid USA, Inc. owns the copyright and/or exclusive license for the set of photographs tled
         *EXCLUSIVE* Jaime King gets a acked by a crazy man in Beverly Hills. The set was ﬁrst published on
         or near 2018-04-04. Photographs from the set were published legi mately here:
         www.dailymail.co.uk/news/ar cle-5580055/Jaime-King-a acked-Beverly-Hills-man-skateboard.html

         The unauthorized use of the photographs in the Video can ﬁrst be seen at the following mestamps.
         Photograph URLs, when provided, are strictly for iden ﬁca on purposes only:

         Cover photo - Photograph URL (for informa onal purposes only): i.dailymail.co.uk/i/newpix/2018/04
         /05/01/4AD53C4700000578-5580055-image-a-25_1522889772909.jpg
         00:16 - Photograph URL (for informa onal purposes only): i.dailymail.co.uk/i/newpix/2018/04/05/02
         /4AD543DE00000578-5580055-image-a-45_1522890750766.jpg
         00:28 - Photograph URL (for informa onal purposes only): i.dailymail.co.uk/i/newpix/2018/04/05/01
         /4AD53C4700000578-5580055-image-a-25_1522889772909.jpg
         00:36 - Photograph URL (for informa onal purposes only): i.dailymail.co.uk/i/newpix/2018/04/05/02
         /4AD5432A00000578-5580055-image-a-44_1522890722773.jpg
         00:44 - Photograph URL (for informa onal purposes only): i.dailymail.co.uk/i/newpix/2018/04/05/01
         /4AD5418F00000578-5580055-image-a-26_1522889808226.jpg
         01:00 - Photograph URL (for informa onal purposes only): i.dailymail.co.uk/i/newpix/2018/04/05/01
         /4AD54A6B00000578-5580055-image-a-28_1522889870251.jpg

         BackGrid USA, Inc. owns the copyright and/or exclusive license for the set of photographs tled Jaime
         King in shock a er being a acked in Beverly Hills. The set was ﬁrst published on or near 2018-04-04.
         Photographs from the set were published legi mately here: www.justjared.com/photos/selena-
         gomez/143/

         The unauthorized use of the photographs in the Video can ﬁrst be seen at the following mestamps.
         Photograph URLs, when provided, are strictly for iden ﬁca on purposes only:

         00:08 - Photograph URL (for informa onal purposes only): i.dailymail.co.uk/i/newpix/2018/04/05/01
         /4AD54C9B00000578-0-image-a-2_1522888613575.jpg
         00:52 - Photograph URL (for informa onal purposes only): i.dailymail.co.uk/i/newpix/2018/04/05/13
         /4AD5514400000578-5580055-
                                                         EXHIBIT 1 - Page 14
1 of 3                                                                                                6/4/2018 6:59 PM
Intellectual Property Complaint - Video ID jKFOWgQpmZc
          Case 2:18-cv-04975-VAP-MRW   Document
                 Case 2:18-cv-04975 Document 1-1 12-1
                                                  Filed Filed 01/10/19
                                                        06/04/18   PagePage
                                                                       3 of 416Page
                                                                                of 51IDPage
                                                                                        #:12 ID #:68
         King_appeared_to_give_one_policeman_a_hug_a er_giving_a_report_-a-13_1522931348623.jpg


         You are hereby no ﬁed that the unauthorized use of photograph(s) iden ﬁed above is a viola on of
         the U.S. Copyright Act, 17 U.S.C. § 106. The unauthorized usage aﬀected the poten al market and
         value of the photographs and infringes BackGrid USA, Inc.'s copyright and/or exclusive rights.

         As you should know, the Video does not qualify for fair use. The Video lacks signiﬁcant commentary, if
         any, which works against a fair use defense. See Murphy v. Millennium Radio Grp. L.L.C., 650 F.3d 295,
         307 (3d Cir. 2011) ("The absence of any broader commentary--whether explicit or implicit--
         signiﬁcantly undercuts the argument that [defendant's] use gave any new meaning to the Image.
         Instead, it appears that [defendants] did not want to go to the trouble of crea ng their own
         eye-catching photo but simply appropriated the Image.").

         Even if it were the case the Video had used the photographs for a diﬀerent purpose than how they
         were published legi mately, the use would s ll not be transforma ve. See Monge v. Maya Magazines,
         Inc., 688 F.3d 1164, 1176 (9th Cir. 2012) ("But even an infringer's separate purpose, by itself, does not
         necessarily create new aesthe cs or a new work that 'alter[s] the ﬁrst [work] with new expression,
         meaning or message.' Inﬁnity Broad. Corp. v. Kirkwood, 150 F.3d 104, 108 (2d Cir. 1998) (quo ng
         Campbell, 510 U.S. at 579, 114 S.Ct. 1164). A 'diﬀerence in purpose is not quite the same thing as
         transforma on, and Campbell instructs that transforma veness is the cri cal inquiry under this
         factor.' Id.").

         Further, the minimal cropping of the photograph and inclusion of most or all of the work in the Video
         is not fair use. "Qualita vely, the minimal cropping of each picture demonstrates that the 'heart' of
         each individual copyrighted picture was published. Elvis Presley Enters., 349 F.3d at 630 (courts should
         'look to see whether the heart of the copyrighted work is taken.')." See Monge, 688 F.3d at 1178.

         Finally, the Second Circuit has ruled "an accused infringer has usurped the market for copyrighted
         works, including the deriva ve market, where the infringer's target audience and the nature of the
         infringing content is the same as the original." Cariou v. Prince, 714 F.3d 694 (2d Cir. 2013) cert.
         denied 134 S. Ct. 618 (2013). Since the photograph(s) have been used in the same manner, to the
         same audience, and with the same purpose as BackGrid USA, Inc. or its clients use them, the use
         herein is not fair.

         We have fulﬁlled all elements of no ﬁca on as deﬁned by § 512(c)(3)(A) of the Digital Millennium
         Copyright Act, so please remove the Video and take ac on against the user immediately. If you do
         not, YouTube may be ineligible for the safe harbor from copyright infringement liability provided by 17
         U.S.C. § 512(c).

         Nothing contained or omi ed from this no ﬁca on shall be deemed to be an admission, waiver, or
         limita on of any kind. BackGrid USA, Inc. expressly reserves all of its rights and remedies with respect
         to this ma er.

         We have a good faith belief that use of the content described above, in the manner we have
                                                         EXHIBIT 1 - Page 15
2 of 3                                                                                                    6/4/2018 6:59 PM
Intellectual Property Complaint - Video ID jKFOWgQpmZc
          Case 2:18-cv-04975-VAP-MRW   Document
                 Case 2:18-cv-04975 Document 1-1 12-1
                                                  Filed Filed 01/10/19
                                                        06/04/18   PagePage
                                                                       4 of 417Page
                                                                                of 51IDPage
                                                                                        #:13 ID #:69
         complained of, is not authorized by the copyright owner and/or its exclusive licensee, its agent, or the
         law. The informa on in this no ce is accurate. We declare under penalty of perjury that we are
         authorized to act on behalf of BackGrid USA, Inc.

         Signed,
         Jon Nicolini

         Okularity, Inc.
         433 N Camden Dr., 6th Floor
         Beverly Hills, CA 90210
         United States of America
         (323) 745-8444
         support@okularity.com




                                                         EXHIBIT 1 - Page 16
3 of 3                                                                                                   6/4/2018 6:59 PM
Case 2:18-cv-04975-VAP-MRW   Document
       Case 2:18-cv-04975 Document 1-2 12-1
                                        Filed Filed 01/10/19
                                              06/04/18   PagePage
                                                             1 of 218Page
                                                                      of 51IDPage
                                                                              #:14 ID #:70




                           EXHIBIT B




                                   EXHIBIT 1 - Page 17
Re: [4-4869000021904] New Copyright Counter-Noti ication
          Case 2:18-cv-04975-VAP-MRW   Document
                 Case 2:18-cv-04975 Document 1-2 12-1
                                                  Filed Filed 01/10/19
                                                        06/04/18   PagePage
                                                                       2 of 219Page
                                                                                of 51IDPage
                                                                                        #:15 ID #:71

         Subject: Re: [4-4869000021904] New Copyright Counter-No ﬁca on
         From: YouTube <copyright@youtube.com>
         Date: 5/18/2018 9:31 AM
         To: support@okularity.com




                         We received the attached counter notification in response to a complaint you filed with us.

                         We're providing you with the counter notification and await evidence (in not more than 10
                         business days) that you've filed an action seeking a court order against the counter notifier to
                         restrain the allegedly infringing activity. In most cases, such evidence would include a lawsuit
                         against the uploader who filed the counter notification, which names the specific YouTube
                         URL(s) at issue.

                         If we don't receive notice from you, we may reinstate the material to YouTube.

                         If you have any questions, please contact copyright@youtube.com.

                         Counter-Notification as follows:

                         Videos included in counter-notification:

                                 http://www.youtube.com/watch?v=jKFOWgQpmZc

                         Display name of uploader: AU Showbiz

                         "Copyright Disclaimer Under Section 107 of the Copyright Act 1976, allowance is made for
                         "fair use" for purposes such as criticism, comment, news reporting, teaching, scholarship, and
                         research. Fair use is a use permitted by copyright statute that might otherwise be infringing.
                         Non-profit, educational or personal use tips the balance in favor of fair use. its non-profit and
                         the songs are credited." or "Copyright Disclaimer Under Section 107 of the Copyright Act
                         1976, allowance is made for "fair

                         I swear, under penalty of perjury, that I have a good faith belief the material was removed due
                         to a mistake or misidentification of the material to be removed or disabled.

                         I consent to the jurisdiction of the Federal District Court for the district in which my address is
                         located, or if my address is outside of the United States, the judicial district in which YouTube
                         is located, and will accept service of process from the claimant.

                         Kemmy Rachael Adeby

                         20d Bourke st

                         North Parammatta, NSW 2151 AU

                         kemichoice@gmail.com

                         0426102980




                         Help center • Email options • Report spam

                         ©2018 YouTube, LLC 901 Cherry Ave, San Bruno, CA 94066, USA




                                                            EXHIBIT 1 - Page 18
1 of 1                                                                                                                         6/4/2018 6:58 PM
Case 2:18-cv-04975-VAP-MRW   Document
       Case 2:18-cv-04975 Document 1-3 12-1
                                        Filed Filed 01/10/19
                                              06/04/18   PagePage
                                                             1 of 720Page
                                                                      of 51IDPage
                                                                              #:16 ID #:72




                           EXHIBIT C




                                   EXHIBIT 1 - Page 19
Case 2:18-cv-04975-VAP-MRW   Document
       Case 2:18-cv-04975 Document 1-3 12-1
                                        Filed Filed 01/10/19
                                              06/04/18   PagePage
                                                             2 of 721Page
                                                                      of 51IDPage
                                                                              #:17 ID #:73




                                   EXHIBIT 1 - Page 20
Case 2:18-cv-04975-VAP-MRW   Document
       Case 2:18-cv-04975 Document 1-3 12-1
                                        Filed Filed 01/10/19
                                              06/04/18   PagePage
                                                             3 of 722Page
                                                                      of 51IDPage
                                                                              #:18 ID #:74




                                   EXHIBIT 1 - Page 21
Case 2:18-cv-04975-VAP-MRW   Document
       Case 2:18-cv-04975 Document 1-3 12-1
                                        Filed Filed 01/10/19
                                              06/04/18   PagePage
                                                             4 of 723Page
                                                                      of 51IDPage
                                                                              #:19 ID #:75




                                   EXHIBIT 1 - Page 22
Case 2:18-cv-04975-VAP-MRW   Document
       Case 2:18-cv-04975 Document 1-3 12-1
                                        Filed Filed 01/10/19
                                              06/04/18   PagePage
                                                             5 of 724Page
                                                                      of 51IDPage
                                                                              #:20 ID #:76




                                   EXHIBIT 1 - Page 23
 -cv-04975-VAP-MRW
ase                  Document
    2:18-cv-04975 Document 1-3 12-1
                                Filed Filed 01/10/19
                                      06/04/18   PagePage
                                                     6 of 725Page
                                                              of 51IDPa
                                                                      #:




                          EXHIBIT 1 - Page 24
 -cv-04975-VAP-MRW
ase                  Document
    2:18-cv-04975 Document 1-3 12-1
                                Filed Filed 01/10/19
                                      06/04/18   PagePage
                                                     7 of 726Page
                                                              of 51IDPa
                                                                      #:




                          EXHIBIT 1 - Page 25
        Case 2:18-cv-04975-VAP-MRW
          Case  2:18-cv-04975-VAP-MRWDocument 12-1
                                       Document    Filed 06/05/18
                                                9 Filed  01/10/19 Page
                                                                  Page 127ofof2 51Page
                                                                                    Page  ID #:79
                                                                                       ID #:35

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                       81,7(' 67$7(6 ',675,&7 &2857
                                                             IRUWKH
                                       &(175$/     'LVWULFWRI &$/,)251,$

%$&.*5,'86$,1&D&DOLIRUQLDFRUSRUDWLRQ



                              Plaintiff(s)
                                  Y                                   &LYLO$FWLRQ1R 2:18-cv-04975-VAP-MRWx
$86+2:%,=HQWLW\W\SHXQNQRZQDQG'2(6
LQFOXVLYH


                             Defendant(s)

                                                 6800216,1$&,9,/$&7,21

7R (Defendant’s name and address)
$86+2:%,=




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH

-RDQQD$UGDODQ
2QH//3
:LOVKLUH%OYG3HQWKRXVH6XLWH
%HYHUO\+LOOV&$

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW


                                                                         CLERK OF COURT


'DWH
            6/5/2018
                                                                                 Signature
                                                                                 Si   t    off C
                                                                                               Clerk
                                                                                                 l k or D
                                                                                                        Deputy Clerk




                                                                                                                       $2
                                                         EXHIBIT 1 - Page 26
         Case 2:18-cv-04975-VAP-MRW
           Case  2:18-cv-04975-VAP-MRWDocument 12-1
                                        Document    Filed 06/05/18
                                                 9 Filed  01/10/19 Page
                                                                   Page 228ofof2 51Page
                                                                                     Page  ID #:80
                                                                                        ID #:36


$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           7KLVVXPPRQVIRU (name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                         

                 ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                  RQ (date)                             RU

                 ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK (name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

                 ,VHUYHGWKHVXPPRQVRQ (name of individual)                                                                  ZKRLV
            GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI (name of organization)
                                                                                 RQ (date)                            RU

                 ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                        RU

                 2WKHU (specify):
                                                                                                                                          


           0\IHHVDUH                           IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                       


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                        Printed name and title




                                                                                              Server’s address


 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF




                                                               EXHIBIT 1 - Page 27
         Case 2:18-cv-04975-VAP-MRW
                 Case 2:18-cv-04975      Document
                                     Document
                          UNITED STATES DISTRICT  2 12-1
                                                    Filed
                                                 COURT,    FiledDISTRICT
                                                                 01/10/19
                                                          06/04/18
                                                        CENTRAL      Page   1Page
                                                                              of 3 29 of 51ID Page
                                                                                    Page
                                                                         OF CALIFORNIA        #:23 ID #:81
                                                                             CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself                     )        DEFENDANTS                 ( Check box if you are representing yourself                  )

BACKGRID USA, INC., a California corporation                                                 AU SHOWBIZ, entity type unknown; and DOES 1-10, inclusive,


(b) County of Residence of First Listed Plaintiff Los Angeles                               County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES)                                                            (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                          Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.                                        representing yourself, provide the same information.
ONE LLP
9301 WILSHIRE BOULEVARD, PENTHOUSE SUITE
BEVERLY HILLS, CA 90210
(310) 437-8665
II. BASIS OF JURISDICTION (Place an X in one box only.)                             III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                         (Place an X in one box for plaintiff and one for defendant)
                                                                                                                 PTF        DEF                                            PTF       DEF
    1. U.S. Government                  3. Federal Question (U.S.                                                      1          1   Incorporated or Principal Place            4         4
                                                                                    Citizen of This State
    Plaintiff                           Government Not a Party)                                                                       of Business in this State
                                                                                    Citizen of Another State           2          2   Incorporated and Principal Place           5         5
                                                                                                                                      of Business in Another State
    2. U.S. Government                  4. Diversity (Indicate Citizenship          Citizen or Subject of a
                                                                                    Foreign Country                    3          3 Foreign Nation                               6         6
    Defendant                           of Parties in Item III)

IV. ORIGIN (Place an X in one box only.)
                                                                                                                                             6. Multidistrict        8. Multidistrict
     1. Original        2. Removed from             3. Remanded from         4. Reinstated or         5. Transferred from Another               Litigation -            Litigation -
       Proceeding          State Court                 Appellate Court          Reopened                 District (Specify)                     Transfer                Direct File


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                   Yes          No       (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                        Yes         No                        MONEY DEMANDED IN COMPLAINT: $ To be determined
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause.                 Do not cite jurisdictional statutes unless diversity.)
17 U.S.C. § 501, COPYRIGHT INFRINGEMENT

VII. NATURE OF SUIT (Place an X in one box only).
     OTHER STATUTES                  CONTRACT             REAL PROPERTY CONT.               IMMIGRATION                    PRISONER PETITIONS                   PROPERTY RIGHTS
    375 False Claims Act           110 Insurance               240 Torts to Land            462 Naturalization               Habeas Corpus:                820 Copyrights
                                                                                            Application
                                   120 Marine                   245 Tort Product                                            463 Alien Detainee             830 Patent
    376 Qui Tam                                                 Liability                 465 Other                         510 Motions to Vacate
    (31 USC 3729(a))                                            290 All Other Real                                          Sentence                       835 Patent - Abbreviated
                                   130 Miller Act                                         Immigration Actions
    400 State                                                   Property                      TORTS                         530 General                    New Drug Application
                                    140 Negotiable
    Reapportionment                 Instrument                      TORTS               PERSONAL PROPERTY                   535 Death Penalty              840 Trademark
    410 Antitrust                   150 Recovery of           PERSONAL INJURY                                                                                 SOCIAL SECURITY
                                                                                          370 Other Fraud                         Other:
    430 Banks and Banking           Overpayment &              310 Airplane                                                                                861 HIA (1395ff)
                                    Enforcement of                                          371 Truth in Lending            540 Mandamus/Other
    450 Commerce/ICC                                           315 Airplane
                                    Judgment                   Product Liability                                            550 Civil Rights               862 Black Lung (923)
    Rates/Etc.                                                                              380 Other Personal
                                    151 Medicare Act           320 Assault, Libel &         Property Damage                 555 Prison Condition           863 DIWC/DIWW (405 (g))
    460 Deportation                                            Slander
    470 Racketeer Influ-            152 Recovery of                                         385 Property Damage             560 Civil Detainee             864 SSID Title XVI
                                                               330 Fed. Employers'          Product Liability               Conditions of
    enced & Corrupt Org.            Defaulted Student          Liability
                                    Loan (Excl. Vet.)                                                                       Confinement                    865 RSI (405 (g))
    480 Consumer Credit                                                                      BANKRUPTCY
                                                               340 Marine                                              FORFEITURE/PENALTY
    490 Cable/Sat TV               153 Recovery of                                          422 Appeal 28                                                       FEDERAL TAX SUITS
                                                               345 Marine Product           USC 158
                                   Overpayment of              Liability                                                625 Drug Related                   870 Taxes (U.S. Plaintiff or
    850 Securities/Com-            Vet. Benefits                                            423 Withdrawal 28           Seizure of Property 21             Defendant)
    modities/Exchange                                          350 Motor Vehicle            USC 157                     USC 881
                                   160 Stockholders'                                                                                                       871 IRS-Third Party 26 USC
    890 Other Statutory            Suits                       355 Motor Vehicle             CIVIL RIGHTS                690 Other                         7609
    Actions                                                    Product Liability
                                    190 Other                                               440 Other Civil Rights                LABOR
    891 Agricultural Acts                                      360 Other Personal
                                    Contract                   Injury                       441 Voting                     710 Fair Labor Standards
    893 Environmental                                                                                                      Act
    Matters                        195 Contract                362 Personal Injury-
                                   Product Liability           Med Malpratice               442 Employment                 720 Labor/Mgmt.
    895 Freedom of Info.                                       365 Personal Injury-         443 Housing/                   Relations
    Act                            196 Franchise                                            Accommodations
                                                               Product Liability                                           740 Railway Labor Act
    896 Arbitration                REAL PROPERTY                                            445 American with
                                                               367 Health Care/                                            751 Family and Medical
                                   210 Land                    Pharmaceutical               Disabilities-
    899 Admin. Procedures                                                                   Employment                     Leave Act
                                   Condemnation                Personal Injury
    Act/Review of Appeal of                                    Product Liability            446 American with              790 Other Labor
    Agency Decision                220 Foreclosure
                                                                                            Disabilities-Other             Litigation
                                                               368 Asbestos
    950 Constitutionality of       230 Rent Lease &            Personal Injury                                             791 Employee Ret. Inc.
                                                                                            448 Education
    State Statutes                 Ejectment                   Product Liability                                           Security Act

FOR OFFICE USE ONLY:                     Case Number:
CV-71 (05/17)                                                            EXHIBIT    1 - Page
                                                                            CIVIL COVER SHEET 28                                                                         Page 1 of 3
          Case 2:18-cv-04975-VAP-MRW
                  Case 2:18-cv-04975      Document
                                      Document
                           UNITED STATES DISTRICT  2 12-1
                                                     Filed
                                                  COURT,    FiledDISTRICT
                                                                  01/10/19
                                                           06/04/18
                                                         CENTRAL      Page   2Page
                                                                               of 3 30 of 51ID Page
                                                                                     Page
                                                                          OF CALIFORNIA        #:24 ID #:82
                                                                                 CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.
QUESTION A: Was this case removed
from state court?                                                   STATE CASE WAS PENDING IN THE COUNTY OF:                                     INITIAL DIVISION IN CACD IS:
                    Yes         No
                                                         Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                            Western
If "no, " skip to Question B. If "yes," check the
box to the right that applies, enter the                 Orange                                                                                             Southern
corresponding division in response to
Question E, below, and continue from there.              Riverside or San Bernardino                                                                         Eastern



QUESTION B: Is the United States, or B.1. Do 50% or more of the defendants who reside in                             YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  the district reside in Orange Co.?                                              Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?                                                                                            from there.
                                                    check one of the boxes to the right
                    Yes         No
                                                                                                                     NO. Continue to Question B.2.

                                                    B.2. Do 50% or more of the defendants who reside in              YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question C. If "yes," answer      the district reside in Riverside and/or San Bernardino           Enter "Eastern" in response to Question E, below, and continue
Question B.1, at right.                             Counties? (Consider the two counties together.)                  from there.

                                                    check one of the boxes to the right                              NO. Your case will initially be assigned to the Western Division.
                                                                                                                     Enter "Western" in response to Question E, below, and continue
                                                                                                                     from there.

QUESTION C: Is the United States, or C.1. Do 50% or more of the plaintiffs who reside in the                         YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?                                                  Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                                            from there.
                                                    check one of the boxes to the right
                    Yes         No
                                                                                                                     NO. Continue to Question C.2.

                                                    C.2. Do 50% or more of the plaintiffs who reside in the          YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer      district reside in Riverside and/or San Bernardino               Enter "Eastern" in response to Question E, below, and continue
Question C.1, at right.                             Counties? (Consider the two counties together.)                  from there.

                                                    check one of the boxes to the right                              NO. Your case will initially be assigned to the Western Division.
                                                                                                                     Enter "Western" in response to Question E, below, and continue
                                                                                                                     from there.
                                                                                                                A.                         B.                             C.
                                                                                                                                    Riverside or San            Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                    Orange County                Bernardino County            Santa Barbara, or San
                                                                                                                                                                 Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)

                D.1. Is there at least one answer in Column A?                                                 D.2. Is there at least one answer in Column B?
                                        Yes              No                                                                           Yes            No
                    If "yes," your case will initially be assigned to the                                         If "yes," your case will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                             EASTERN DIVISION.
     Enter "Southern" in response to Question E, below, and continue from there.                                  Enter "Eastern" in response to Question E, below.
                          If "no," go to question D2 to the right.                                           If "no," your case will be assigned to the WESTERN DIVISION.
                                                                                                                 Enter "Western" in response to Question E, below.


QUESTION E: Initial Division?                                                                                               INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                                                                WESTERN

QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                    Yes              No
 CV-71 (05/17)                                                               EXHIBIT    1 - Page
                                                                                CIVIL COVER SHEET 29                                                                      Page 2 of 3
         Case 2:18-cv-04975-VAP-MRW
                 Case 2:18-cv-04975      Document
                                     Document
                          UNITED STATES DISTRICT  2 12-1
                                                    Filed
                                                 COURT,    FiledDISTRICT
                                                                 01/10/19
                                                          06/04/18
                                                        CENTRAL      Page   3Page
                                                                              of 3 31 of 51ID Page
                                                                                    Page
                                                                         OF CALIFORNIA        #:25 ID #:83
                                                                             CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                         NO                  YES

        If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                                     NO                  YES
        If yes, list case number(s):


        Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or
                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /s/ Joanna Ardalan                                                                                  DATE: June 4, 2018

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                   923)

        863                       DIWC             All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

        863                       DIWW             All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
                                                   amended. (42 U.S.C. 405 (g))


        864                       SSID             All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
                                                   amended.

        865                       RSI              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42 U.S.C. 405 (g))




CV-71 (05/17)                                                           EXHIBIT    1 - Page
                                                                           CIVIL COVER SHEET 30                                                                    Page 3 of 3
Case 2:18-cv-04975-VAP-MRW   Document
        Case 2:18-cv-04975 Document 3 12-1   Filed 01/10/19
                                      Filed 06/04/18   Page 1Page
                                                              of 2 32 of 51ID Page
                                                                    Page      #:26 ID #:84


1    Peter R. Afrasiabi (Bar No. 193336)
     Email: pafrasiabi@onellp.com
2    ONE LLP
     4000 MacArthur Boulevard
3    Each Tower, Suite 500
     Newport Beach, CA 92660
4    Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
5
     Joanna Ardalan (Bar No. 285384)
6    Email: jardalan@onellp.com
     ONE LLP
7    9301 Wilshire Boulevard
     Penthouse Suite
8    Beverly Hills, CA 90210
     Telephone: (310) 437-8665
9    Facsimile: (310) 943-2085
10   Attorneys for Plaintiff,
     Backgrid USA, Inc.
11
12
                                  UNITED STATES DISTRICT COURT
13
                                CENTRAL DISTRICT OF CALIFORNIA
14
15
     BACKGRID USA, INC., a California                Case No.:
16   corporation,
17                                                   CORPORATE DISCLOSURE
                     Plaintiff,                      STATEMENT (FED. R. CIV. P. 7.1
18          v.                                       AND LOCAL RULE 7.1-1)
19
     AU SHOWBIZ, entity type unknown; and
20   DOES 1-10, inclusive,
21
                     Defendants.
22
23
24
25
26
27
28

                                  CORPORATE DISCLOSURE STATEMENT
                                      EXHIBIT 1 - Page 31
Case 2:18-cv-04975-VAP-MRW   Document
        Case 2:18-cv-04975 Document 3 12-1   Filed 01/10/19
                                      Filed 06/04/18   Page 2Page
                                                              of 2 33 of 51ID Page
                                                                    Page      #:27 ID #:85


1          Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1-1, the
2    undersigned counsel for Plaintiff Backgrid USA, Inc. (“Backgrid”) certifies and states as
3    follows: Backgrid has no parent corporation, and no publicly held company owns 10% or
4    more of its stock.
5
6    Dated: June 4, 2018                          ONE LLP
7
8                                                  By: /s/ Joanna Ardalan
                                                       Joanna Ardalan
9                                                      Attorneys for Plaintiff,
                                                       Backgrid USA, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                             CORPORATE DISCLOSURE STATEMENT
                                    EXHIBIT 1 - Page 32
       Case 2:18-cv-04975-VAP-MRW   Document
               Case 2:18-cv-04975 Document 5 12-1   Filed 01/10/19
                                             Filed 06/05/18   Page 1Page
                                                                     of 1 34 of 51ID Page
                                                                           Page      #:29 ID #:86

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER
Joanna Ardalan (Bar No. 285384)
ONE LLP
9301 Wilshire Blvd.
Penthouse Suite
Beverly Hills, CA 90210
(310) 437-8665
 ATTORNEY(S) FOR: Plaintiff Backgrid USA, Inc.


                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
BACKGRID USA INC., a California corporation,                                  CASE NUMBER:




                                                              Plaintiff(s),
                                    v.

AU SHOWBIZ, entity type unknown; and DOES 1-10,                                              CERTIFICATION AND NOTICE
inclusive,                                                                                    OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:     THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Backgrid USA, Inc.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                              PARTY                                               CONNECTION / INTEREST
Backgrid USA, Inc.                                                      Plaintiff
AU Showbiz                                                              Defendant




         June 4, 2018                                    /s/ Joanna Ardalan
         Date                                            Signature


                                                         Attorney of record for (or name of party appearing in pro per):

                                                         Plaintiff Backgrid USA, Inc.

CV-30 (05/13)                                         NOTICE OF INTERESTED PARTIES                                                    CCDCV30
                                                              EXHIBIT 1 - Page 33
          Case 2:18-cv-04975-VAP-MRW   Document
                  Case 2:18-cv-04975 Document 4 12-1   Filed 01/10/19
                                                Filed 06/04/18   Page 1Page
                                                                        of 1 35 of 51ID Page
                                                                              Page      #:28 ID #:87

AO 121 (Rev. 06/16)
TO:
                    Register of Copyrights                                                               REPORT ON THE
                    U.S. Copyright Office                                                        FILING OR DETERMINATION OF AN
                  101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                  Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                        COURT NAME AND LOCATION
      X     ACTION               APPEAL                                 United States District Court, Central District of California
DOCKET NO.                       DATE FILED

PLAINTIFF                                                                          DEFENDANT
BACKGRID USA INC., a California corporation,                                        AU SHOWBIZ, entity type unknown; and DOES 1-10,
                                                                                    inclusive,



       COPYRIGHT
                                                               TITLE OF WORK                                                  AUTHOR OR WORK
    REGISTRATION NO.
                                 Jaime King in shock after being attacked in Beverly Hills - set number
1   VA0002093296                 BGUS_1193862 -24 images. [Group registration of published                          Roberto Maciel
                                 photographs. 24 photographs. 2018-04-04 to 2018-04-04]
                                 Group Registration Photos, *PREMIUM-EXCLUSIVE* Justin Bieber
2   VA0002099604                 and Selena kiss again!! - set number BGUS_1074516 - 71 images,                     Greg Bramwell
                                 published 2017-11-30.
3

4

5


      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                    INCLUDED BY
                                               Amendment                     Answer                   Cross Bill                 Other Pleading
       COPYRIGHT
                                                              TITLE OF WORK                                                     AUTHOR OF WORK
    REGISTRATION NO.

1

2

3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                  WRITTEN OPINION ATTACHED                                        DATE RENDERED

                  Order           Judgment                                        Yes         No

CLERK                                                          (BY) DEPUTY CLERK                                               DATE



                  1) Upon initiation of action,                 2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                     mail copy to Register of Copyrights           mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court                 5) Case File Copy


                                                                       EXHIBIT 1 - Page 34                                                                       AO-121
Case 2:18-cv-04975-VAP-MRW
  Case  2:18-cv-04975-VAP-MRWDocument 12-1
                               Document    Filed 06/05/18
                                        7 Filed  01/10/19 Page
                                                          Page 136ofof1 51Page
                                                                            Page  ID #:88
                                                                               ID #:32


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                       NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES



   This case has been assigned to:
                   District Judge Virginia A. Phillips
                   Magistrate Judge Michael R. Wilner


   The case number on all documents filed with the Court should read as follows:
                                     2:18−cv−04975 VAP (MRWx)
   Most district judges in the Central District of California refer all discovery-related motions to
   the assigned magistrate judge pursuant to General Order No. 05-07. If this case has been
   assigned to Judge Manuel L. Real, discovery-related motions should generally be noticed for
   hearing before the assigned district judge. Otherwise, discovery-related motions should
   generally be noticed for hearing before the assigned magistrate judge. Please refer to the
   assigned judges’ Procedures and Schedules, available on the Court’s website at
   www.cacd.uscourts. gov/judges-requirements, for additional information.




                                                                Clerk, U.S. District Court

    June 5, 2018                                                By /s/ Carmen Reyes
       Date                                                        Deputy Clerk




                                             ATTENTION
   The party that filed the case-initiating document in this case (for example, the complaint or the
   notice of removal) must serve a copy of this Notice on all parties served with the case-initiating
    document. In addition, if the case-initiating document in this case was electronically filed, the
      party that filed it must, upon receipt of this Notice, promptly deliver mandatory chambers
    copies of all previously filed documents to the newly assigned-district judge. See L.R. 5-4.5. A
    copy of this Notice should be attached to the first page of the mandatory chambers copy of the
                                        case-initiating document.



   CV−18 (04/16)               NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES
                                      EXHIBIT 1 - Page 35
Case 2:18-cv-04975-VAP-MRW
  Case  2:18-cv-04975-VAP-MRWDocument 12-1
                               Document    Filed 06/05/18
                                        8 Filed  01/10/19 Page
                                                          Page 137ofof2 51Page
                                                                            Page  ID #:89
                                                                               ID #:33




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                                         CASE NUMBER:

   BACKGRID USA, INC.
                                                            2:18−cv−04975−VAP−MRW
                                         Plaintiff(s)

           v.
   AU SHOWBIZ, et al.

                                                                   NOTICE TO PARTIES OF
                                                               COURT−DIRECTED ADR PROGRAM
                                       Defendant(s).




   NOTICE TO PARTIES:
         It is the policy of this Court to encourage settlement of civil litigation when such is in the
   best interest of the parties. The Court favors any reasonable means, including alternative
   dispute resolution (ADR), to accomplish this goal. See L.R. 16-15. Unless exempted by the
   trial judge, parties in all civil cases must participate in an ADR process before trial. See L.R.
   16-15.1.
        The district judge to whom the above-referenced case has been assigned is participating in
   an ADR Program that presumptively directs this case to either the Court Mediation Panel or to
   private mediation. See General Order No. 11-10, §5. For more information about the Mediation
   Panel, visit the Court website, www.cacd.uscourts.gov, under “ADR.”
        Pursuant to L.R. 26-1(c), counsel are directed to furnish and discuss with their clients the
   attached ADR Notice To Parties before the conference of the parties mandated by Fed.R.Civ.P.
   26(f). Based upon the consultation with their clients and discussion with opposing counsel,
   counsel must indicate the following in their Joint 26(f) Report: 1) whether the case is best
   suited for mediation with a neutral from the Court Mediation Panel or private mediation; and 2)
   when the mediation should occur. See L.R. 26-1(c).
        At the initial scheduling conference, counsel should be fully prepared to discuss their
   preference for referral to the Court Mediation Panel or to private mediation and when the
   mediation should occur. The Court will enter an Order/Referral to ADR at or around the time
   of the scheduling conference.


                                                        Clerk, U.S. District Court

    June 5, 2018                                        By /s/ Carmen Reyes
         Date                                           Deputy Clerk

   ADR−08 (04/18)          NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM

                                       EXHIBIT 1 - Page 36
Case 2:18-cv-04975-VAP-MRW
  Case  2:18-cv-04975-VAP-MRWDocument 12-1
                               Document    Filed 06/05/18
                                        8 Filed  01/10/19 Page
                                                          Page 238ofof2 51Page
                                                                            Page  ID #:90
                                                                               ID #:34



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                   NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT
                  AND USE OF ALTERNATIVE DISPUTE RESOLUTION (ADR)
                Counsel are required to furnish and discuss this Notice with their clients.


   Despite the efforts of the courts to achieve a fair, timely and just outcome in all cases, litigation
   has become an often lengthy and expensive process. For this reason, it is this Court’s policy to
   encourage parties to attempt to settle their disputes, whenever possible, through alternative
   dispute resolution (ADR).
   ADR can reduce both the time it takes to resolve a case and the costs of litigation, which can be
   substantial. ADR options include mediation, arbitration (binding or non-binding), neutral
   evaluation (NE), conciliation, mini-trial and fact-finding. ADR can be either Court-directed or
   privately conducted.
   The Court’s ADR Program offers mediation through a panel of qualified and impartial attorneys
   who will encourage the fair, speedy and economic resolution of civil actions. Panel Mediators
   each have at least ten years of legal experience and are appointed by the Court. They volunteer
   their preparation time and the first three hours of a mediation session. This is a cost-effective
   way for parties to explore potential avenues of resolution.
   This Court requires that counsel discuss with their clients the ADR options available and
   instructs them to come to the initial scheduling conference prepared to discuss the parties’
   choice of ADR option. The ADR options available are: a settlement conference before the
   magistrate judge assigned to the case or the magistrate judge in Santa Barbara, the Court
   Mediation Panel, and private mediation. Counsel are also required to indicate the client’s choice
   of ADR option in advance of the initial scheduling conference. See L.R. 26-1(c) and
   Fed.R.Civ.P. 26(f).
   Clients and their counsel should carefully consider the anticipated expense of litigation, the
   uncertainties as to outcome, the time it will take to get to trial, the time an appeal will take if a
   decision is appealed, the burdens on a client’s time, and the costs and expenses of litigation in
   relation to the amounts or stakes involved.
   Each year thousands of civil cases are filed in this district, yet typically no more than one
   percent go to trial. Most cases are settled between the parties, voluntarily dismissed, resolved
   through Court-directed or other forms of ADR, or dismissed by the Court as lacking in merit or
   for other reasons provided by law.
   For more information about the Court’s ADR Program, the Mediation Panel, and the profiles of
   mediators, visit the Court website, www.cacd.uscourts.gov, under “ADR.”




   ADR−08 (04/18)            NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM

                                         EXHIBIT 1 - Page 37
Case
 Case2:18-cv-04975-VAP-MRW
       2:18-cv-04975-VAP-MRW Document
                              Document12-1 Filed 06/08/18
                                       10 Filed  01/10/19 Page
                                                          Page 139ofof1351 Page
                                                                            PageIDID#:37
                                                                                      #:91


     1
     2
     3
     4                      UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
     5
     6
          BACKGRID USA, INC.                         Case No.
     7                                               2:18−cv−04975−VAP−MRW
                          Plaintiff,
     8
                v.                                              STANDING ORDER
     9
          AU SHOWBIZ, et al.
     10
                         Defendant.
     11
     12
     13
     14
     15              READ THIS ORDER CAREFULLY. IT CONTROLS THIS CASE
     16          AND DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.
     17
     18         This action has been assigned to the calendar of Judge Virginia A. Phillips.
     19
     20         The responsibility for the progress of litigation in the Federal Courts falls not
     21    only upon the attorneys in the action, but upon the Court as well. To secure the
     22    just, speedy, and inexpensive determination of every action, (Fed. R. Civ. P. 1),
     23    all counsel are hereby ordered to become familiar with the Federal Rules of Civil
     24    Procedure and the Local Rules of the Central District of California.
     25    //
     26    //



                                       EXHIBIT 1 - Page 38
     Revised on December 22, 2017                   1
Case
 Case2:18-cv-04975-VAP-MRW
       2:18-cv-04975-VAP-MRW Document
                              Document12-1 Filed 06/08/18
                                       10 Filed  01/10/19 Page
                                                          Page 240ofof1351 Page
                                                                            PageIDID#:38
                                                                                      #:92


     1          The Court further orders as follows:

     2
     3          1.       Service of the Complaint. The Plaintiff shall serve the Complaint

     4     promptly in accordance with Fed. R. Civ. P. 4 and Local Rule 5-3 and file the

     5     proofs of service pursuant to Local Rule 5-4.

     6
     7          2.       Proposed Orders.     Each party filing or opposing a motion or

     8     seeking the determination of any matter shall serve and file a proposed order which

     9     sets forth the relief or action sought.

     10
     11         3.       Presence of Lead Counsel. All lead trial counsel must attend, in

     12    person, any scheduling and pretrial conferences set by the Court. Failure of

     13    lead trial counsel to appear for those proceedings is a basis for sanctions.

     14
     15         4.       Motions.   Motions shall be filed and set for hearing in accordance

     16    with Local Rule 6-1. Motions will be heard on Mondays commencing at 2:00 p.m.

     17    If Monday is a national holiday, this Court does not hear motions on the succeeding

     18    Tuesday. Any motion noticed for a holiday shall automatically be set to the next

     19    Monday without further notice to the parties. Memoranda of Points and Authorities

     20    in support of or in opposition to motions shall not exceed 25 pages. Replies shall

     21    not exceed 12 pages. Only in rare instances, and for good cause shown, will the

     22    Court agree to extend these page limitations. When citing to legal databases, coun-

     23    sel should cite to Westlaw rather than Lexis. If Lexis, or some other legal database,

     24    is the only database that contains a cited opinion, counsel citing to that opinion must

     25    submit a copy of it (or the relevant portions if lengthy) along with the motion or

     26    opposition.



                                      EXHIBIT 1 - Page 39
     Revised on December 22, 2017                    2
Case
 Case2:18-cv-04975-VAP-MRW
       2:18-cv-04975-VAP-MRW Document
                              Document12-1 Filed 06/08/18
                                       10 Filed  01/10/19 Page
                                                          Page 341ofof1351 Page
                                                                            PageIDID#:39
                                                                                      #:93


     1         If documentary evidence in support of or in opposition to a motion exceeds

     2    50 pages, the evidence shall be separately bound, tabbed, and include an index. If

     3    such evidence exceeds 200 pages, the evidence shall be placed in a Slant D-Ring

     4    binder, include an index, and each item of evidence shall be separated by a tab

     5    divider on the right side.

     6
     7         Unless clearly justified under the circumstances of the case, "motions to

     8    dismiss or in the alternative for summary adjudication" are discouraged. These

     9    composite motions tend to blur the legitimate distinction[s] between the two

     10   motions, which have different purposes. Frequently, the composite motions

     11   introduce evidence that is extrinsic to the pleadings. On the one hand, such

     12   evidence is improper for consideration in a Fed. R. Civ. P. 12(b)(6) motion,

     13   while on the other hand, treatment of the motion as a Rule 56 motion frequently

     14   results in reasonable invocation of Rule 56(f) by the non-moving party.

     15
     16        Moreover, Rule 12(b)(6) motions are discouraged unless counsel has a good

     17   faith belief that such motion will likely result in dismissal, without leave to amend,

     18   of all or at least some of the claims under applicable law.

     19
     20        Motions for Summary Judgment or Partial Summary Judgment: No party

     21   may file more than one motion pursuant to Fed. R. Civ. P. 56 regardless of whether

     22   such motion is denominated as a motion for summary judgment or summary

     23   adjudication. Parties offering evidence in support of, or in opposition to, a Rule 56

     24   motion must cite to specific page and line numbers in depositions and paragraph

     25   //

     26   //



                                       EXHIBIT 1 - Page 40
     Revised on December 22, 2017                  3
Case
 Case2:18-cv-04975-VAP-MRW
       2:18-cv-04975-VAP-MRW Document
                              Document12-1 Filed 06/08/18
                                       10 Filed  01/10/19 Page
                                                          Page 442ofof1351 Page
                                                                            PageIDID#:40
                                                                                      #:94


     1    numbers in affidavits. Furthermore, such evidence must be authenticated properly.

     2    The Court directs the parties to become familiar with Orr v. Bank of America,

     3    NT & SA, 285 F.3d 764 (9th Cir. 2002). The moving party's brief shall also be

     4    accompanied by a statement of undisputed facts ("SUF").

     5
     6         The SUF shall be presented in a table format and include the following

     7    columns:

     8                a.      The first column shall contain the number of the fact alleged

     9                        to be undisputed. Only facts should be listed, not legal

     10                       arguments.

     11               b.      The second column shall contain a plain statement of the fact.

     12                       Facts shall not be compound. If, for instance, the required

     13                       response is that the fact is disputed in part, the fact is compound.

     14                       Further, neither legal arguments nor conclusions constitute facts.

     15               c.      The third column shall contain a citation to admissible evidence

     16                       the party believes supports the proffered fact.

     17   For example:

     18
     19     Pl.'s   Fact                                           Supporting Evidence
            SUF No.
     20     1.      Plaintiff was driving her car when she         Decl. of Plaintiff ¶ 2.
                    went through the intersection.
     21
            2.      The light was green when Plaintiff             Decl. of Plaintiff ¶ 4.
     22             went through the intersection.
            3.      Plaintiff was driving at 35 miles per          Decl. of Plaintiff ¶ 7; Decl.
     23             hour when she traveled through the             of Plaintiff's Expert ¶ 14.
                    intersection.
     24
            . . .     . . .                                        . . .
     25
     26



                                     EXHIBIT 1 - Page 41
     Revised on December 22, 2017                  4
Case
 Case2:18-cv-04975-VAP-MRW
       2:18-cv-04975-VAP-MRW Document
                              Document12-1 Filed 06/08/18
                                       10 Filed  01/10/19 Page
                                                          Page 543ofof1351 Page
                                                                            PageIDID#:41
                                                                                      #:95


     1           The party opposing the summary judgment motion shall include with its

     2    opposition a statement of genuine issues that includes the moving party's table; but

     3    the opposing party shall add a fourth column to the moving table identifying those

     4    facts that are in dispute, briefly explaining the dispute, and citing the evidence

     5    supporting the dispute. The opposing party shall not set forth legal objections in

     6    the statement of genuine issues.

     7
     8    For example:

     9
     10     Pl.'s   Fact                      Supporting Evidence Def.'s Response
            SUF No.
     11
            1.          Plaintiff was         Decl. of Plaintiff ¶ 2.   Undisputed
     12                 driving her car
                        when she went
     13                 through the
                        intersection.
     14
     15     2.          The light was         Decl. of Plaintiff ¶ 4.   Disputed. The light was
                        green when                                      red when Plaintiff
     16                 Plaintiff went                                  traveled through the
                        through the                                     intersection. (Decl. of
     17                 intersection.                                   Defendant ¶ 6.)

     18                 Plaintiff was     Decl. of Plaintiff ¶ 7;       Disputed. Plaintiff was
            3.          driving at 35     Decl. of Plaintiff's          driving 52 miles per
     19                 miles per hour    Expert ¶ 14.                  hour when she went
                        when she traveled                               through the intersection.
     20                 through the                                     (Decl. of Defendant's
                        intersection.                                   Expert ¶ 9.)
     21
     22     . . .       . . .                 . . .                     . . .

     23
     24          If a party fails to dispute a fact properly by offering evidence that does not

     25   contradict the proffered fact, the Court will deem the fact undisputed for purposes

     26   of the motion. See Fed. R. Civ. P. 56(e)(2), L.R. 56-3.




                                       EXHIBIT 1 - Page 42
     Revised on December 22, 2017                     5
Case
 Case2:18-cv-04975-VAP-MRW
       2:18-cv-04975-VAP-MRW Document
                              Document12-1 Filed 06/08/18
                                       10 Filed  01/10/19 Page
                                                          Page 644ofof1351 Page
                                                                            PageIDID#:42
                                                                                      #:96


     1              If the party opposing the summary judgment motion wishes to include its own

     2    set of undisputed facts, it may include them in a second table at the end of its

     3    statement of genuine issues. The opposing party's undisputed facts shall be set forth

     4    in the same manner as the moving party's SUF.

     5
     6    For example:

     7
     8         Def.'s        Fact                                Supporting Evidence
               SUF No.
     9
               1.            The tires on Plaintiff's car had    Decl. of Mechanic ¶ 5.
     10                      only 1 millimeter of tread
                             remaining at the time of the
     11                      accident.
     12
               . . .         . . .                               . . .
     13
     14
     15             If either party fails to provide a pincite to the supporting evidence, the Court

     16   will deem the proffered fact (or dispute) unsupported. See generally Christian

     17   Legal Soc. v. Wu, 626 F.3d 483, 488 (9th Cir. 2010) ("Judges are not like pigs,

     18   hunting for truffles buried in briefs." (quoting Greenwood v. FAA, 28 F.3d

     19   971, 977 (9th Cir. 1994) (quoting United States v. Dunkel, 927 F.2d 955, 956

     20   (7th Cir. 1991) (per curiam)) (alteration omitted)))).

     21
     22             Additionally, parties shall file any legal objections to the other party's

     23   proffered evidence under separate cover.
     24   //
     25   //

     26   //




                                          EXHIBIT 1 - Page 43
     Revised on December 22, 2017                       6
Case
 Case2:18-cv-04975-VAP-MRW
       2:18-cv-04975-VAP-MRW Document
                              Document12-1 Filed 06/08/18
                                       10 Filed  01/10/19 Page
                                                          Page 745ofof1351 Page
                                                                            PageIDID#:43
                                                                                      #:97


     1         5.     Withdrawal or Non-Opposition of Motions:          In the event that

     2    the parties are able to resolve a pending motion, they must notify the Court

     3    approximately one week before the hearing date. Sanctions may issue for

     4    failure to comply with this requirement, or the broader requirement in Local

     5    Rule 7-16 that any party who intends either to withdraw a motion, to not oppose

     6    a motion, or to seek a continuance of the hearing date for a motion, must notify

     7    the court by noon on the Tuesday preceding the hearing date.

     8
     9         6.     Electronic filing.   As of January 1, 2008, the United States District

     10   Court for the Central District of California implemented mandatory electronic filing

     11   ("e-filing") of documents in all new and pending civil cases. Information about the

     12   Court's Electronic Case Filing system, is available on the Court's website at

     13   www.cacd.uscourts.gov/cmecf.

     14
     15        The "e-filing" of all documents required to be "e-filed" in this matter pursuant

     16   to General Order No. 10-07 and Local Rule 5-4 shall be completed by 4:00 p.m.

     17   on the date due. Any documents "e-filed" after 4:00 p.m. on the date due will be

     18   considered untimely. Any documents that fail to comply with Local Rule 5-4, and

     19   particularly Local Rule 5-4.3.1 may be rejected.

     20
     21        7.     Mandatory chambers copies.        The Court requires ONE mandatory

     22   chambers copy of ONLY the following filed documents:

     23               a.     Motions and related documents;

     24               b.     Ex parte applications and related documents;

     25        Such chambers copies shall be delivered to the "Courtesy Box," located outside

     26   of Clerk's Office at the First Street Court House, 350 West 1st Street, 4th Floor,



                                    EXHIBIT 1 - Page 44
     Revised on December 22, 2017                 7
Case
 Case2:18-cv-04975-VAP-MRW
       2:18-cv-04975-VAP-MRW Document
                              Document12-1 Filed 06/08/18
                                       10 Filed  01/10/19 Page
                                                          Page 846ofof1351 Page
                                                                            PageIDID#:44
                                                                                      #:98


     1     Los Angeles, California 90012, no later than 5:00 p.m. on the day following

     2     "e-filing."All chambers copies shall comply fully with the document formatting

     3     requirements of Local Rules 5-4, 11-3, and 11-4 including the "pre-punching,"

     4     "backing," and "tabbing" requirements of Local Rules 11-3.5, 11-4.1, and 11-5.3,

     5     respectively. If the filing party and their counsel fail to deliver a mandatory

     6     chambers copy in full compliance with this Order and Local Rule 11-3, the

     7     Court may, on its own motion, reschedule any related hearing, as well as

     8     imposing sanctions.

     9
     10         8.     Discovery. All discovery matters have been referred to a United

     11    States Magistrate Judge (see initial designation following the case number) to hear

     12    all discovery disputes. The words "DISCOVERY MATTER" shall appear in the

     13    caption of all documents relating to discovery to insure proper routing. Counsel are

     14    directed to contact the Magistrate Judge Courtroom Deputy Clerk for the assigned

     15    Magistrate Judge to schedule matters for hearing.

     16
     17         The decision of the Magistrate Judge shall be final, subject to modification by

     18    the District Court only where it has been shown that the Magistrate Judge's order is

     19    clearly erroneous or contrary to law.

     20
     21         Any party may file and serve a motion for review and reconsideration before

     22    this court. The party seeking review must do so within ten (10) days of service upon

     23    the party of a written ruling or within ten (10) days of an oral ruling that the

     24    Magistrate Judge states will not be followed by a written ruling. The motion must

     25    specify which portions of the text are clearly erroneous or contrary to law and the

     26    claim must be supported by points and authorities. A copy of the moving papers



                                      EXHIBIT 1 - Page 45
     Revised on December 22, 2017                   8
Case
 Case2:18-cv-04975-VAP-MRW
       2:18-cv-04975-VAP-MRW Document
                              Document12-1 Filed 06/08/18
                                       10 Filed  01/10/19 Page
                                                          Page 947ofof1351 Page
                                                                            PageIDID#:45
                                                                                      #:99


     1     and responses shall be delivered to the Magistrate Judge's clerk for review upon

     2     the filing of the required documents.

     3
     4          9.     Ex Parte Applications.      Ex parte applications are considered on the

     5     papers and are not usually set for hearing. Counsel are advised that this Court

     6     allows ex parte applications solely for extraordinary relief -- sanctions may be

     7     imposed for misuse of ex parte applications. See In re Intermagnetics Am., Inc.,

     8     101 B.R. 191 (Bankr. C.D. Cal. 1989). Counsel also should become familiar with

     9     Mission Power Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488

     10    (C.D. Cal. 1995), regarding ex parte applications.

     11
     12         Counsel's attention is directed to Local Rule 7-19. The moving party shall

     13    serve the opposing party by electronic mail or hand delivery and shall notify the

     14    opposing party that opposing papers must be filed not later than twenty-four hours

     15    following such electronic mail or hand service. The moving party's declaration in

     16    support of an ex parte application shall show compliance with Local Rule 7-19

     17    and this Order, failing to follow the Local Rules and this Order will result in the

     18    application being DENIED. If counsel does not intend to oppose an ex parte

     19    application, they must so inform the Courtroom Deputy Clerk, (213) 894-3480.

     20    As with all motion papers, counsel must deliver a conformed courtesy copy of

     21    the papers to the "Courtesy Box," located outside the First Street Court House

     22    Clerk's Office at 350 W. 1st Street, 4th Floor, Los Angeles, California 90012.

     23    Counsel will be notified by the Courtroom Deputy Clerk of the Court's ruling or

     24    of a hearing time and date should the Court determine that a hearing is necessary.

     25
     26         10.     Class Actions.    Notwithstanding Local Rule 23-3, the deadline for



                                     EXHIBIT 1 - Page 46
     Revised on December 22, 2017                  9
 Case2:18-cv-04975-VAP-MRW
Case  2:18-cv-04975-VAP-MRW Document
                             Document1012-1  Filed
                                         Filed     01/10/19
                                               06/08/18      Page
                                                          Page    4813
                                                               10 of of 51  Page
                                                                         Page     ID
                                                                              ID #:46
                                     #:100

    1    the filing of a motion for class certification will be set during the Scheduling

    2    Conference and/or in a Scheduling Order. NO REQUEST FOR RELIEF FROM

    3    LOCAL RULE 23-3 IS NECESSARY.

    4
    5         11.     Stipulations.    Stipulations extending scheduling dates set by this

    6    Court are not effective unless approved by the Court. Counsel requesting a

    7    continuance must submit a stipulation, with a detailed declaration of the basis for

    8    the requested continuance or extension of time, and a proposed order. Continuances

    9    will be granted only upon a showing of good cause, focusing on the diligence of the

    10   party seeking the continuance and any prejudice that may result if the continuance

    11   is denied. Any continuances that are requested without an accompanying

    12   declaration will be rejected without notice to the parties. The Court sets firm trial

    13   dates and will not change them without a showing of good cause.

    14
    15        12.     Applications to File Under Seal.       Parties are reminded that court

    16   proceedings are presumptively public, and no document shall be filed under seal

    17   without request for a court order that is narrowly tailored to cover only the

    18   document, the particular portion of the document, or category of documents for

    19   which good cause exists for filing under seal. To that end, all documents to be filed

    20   under seal and all Applications for Leave to File Under Seal must be filed filed

    21   electronically using the Court's CM/ECF System, unless otherwise indicated by

    22   L.R. 79-5 or exempted from electronic filing pursuant to L.R. 5-4.2.

    23
    24        If the sole ground for the sealing order is that the opposing party (or non-party)

    25   has designated the document as confidential, the opposing party (or non-party) shall

    26   file a declaration establishing good cause for the sealing along with a proposed



                                    EXHIBIT 1 - Page 47
    Revised on December 22, 2017                 10
 Case2:18-cv-04975-VAP-MRW
Case  2:18-cv-04975-VAP-MRW Document
                             Document1012-1  Filed
                                         Filed     01/10/19
                                               06/08/18      Page
                                                          Page    4913
                                                               11 of of 51  Page
                                                                         Page     ID
                                                                              ID #:47
                                     #:101

    1    order, or shall withdraw the designation. The declaration shall be filed within five

    2    days of service on the opposing party (or non-party) of the request for a sealing

    3    order. If the declaration is not filed as required, the Court may order that the

    4    document be filed in the public record.

    5
    6         Use of Sealed Documents in Motion Papers: The Court cautions parties

    7    that documents designated as confidential that are attached as exhibits to case-

    8    dispositive motions, or redacted portions of case-dispositive briefs that contain

    9    confidential information, must meet the high "compelling reasons" threshold. See

    10   Kamakana v. City of Honolulu, 447 F.3d 1172 (9th Cir. 2006). A good cause

    11   showing, without more, will not satisfy a compelling reasons test, but will only

    12   suffice to maintain the confidentiality of documents attached to non-dispositive

    13   motions. Documents designated as confidential in conjunction with case-

    14   dispositive motions or briefs that do not satisfy the compelling reasons test may

    15   accordingly be re-designated as public information upon proper request. See

    16   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122 (9th Cir. 2003).

    17
    18        Use of Sealed or Confidential Documents at Trial: Notwithstanding any

    19   provision of a protective order to the contrary, any document, whether previously

    20   designated confidential or previously sealed, will be unsealed and will lose its

    21   confidential status if offered as an exhibit at trial, absent a showing of the "most

    22   compelling" reasons. See Manual for Complex Litigation § 21.432; Foltz, 331

    23   F.3d at 1135-36. Any party believing that a document, portions thereof, or

    24   witness testimony should remain confidential or sealed during trial must request

    25   in advance of trial that the court take extraordinary measures, such as closing

    26   the courtroom to the public or sealing the trial transcript, to protect the



                                    EXHIBIT 1 - Page 48
    Revised on December 22, 2017                   11
 Case2:18-cv-04975-VAP-MRW
Case  2:18-cv-04975-VAP-MRW Document
                             Document1012-1  Filed
                                         Filed     01/10/19
                                               06/08/18      Page
                                                          Page    5013
                                                               12 of of 51  Page
                                                                         Page     ID
                                                                              ID #:48
                                     #:102

    1    confidentiality of that information. The request must be made in writing and

    2    filed no later than the date on which pretrial papers are due.

    3
    4         If previously sealed documents are ordered unsealed for use at trial, counsel

    5    for the party offering the document as evidence shall, within two business days of

    6    the conclusion of the trial, identify which entries on the docket represent the

    7    exhibits actually received. Counsel are required to cooperate with the deputy clerk

    8    in order to complete the unsealing process in cases involving voluminous sealed

    9    documents.

    10
    11        13.     Removed Actions.        Any answers filed in state court must be

    12   re-filed in this Court (separately) as a supplement to the petition. Any pending

    13   motions must be re-noticed in accordance with Local Rule 6-1.

    14
    15        14.     Communications with Chambers.            Counsel shall not attempt

    16   to contact the Court or its Chambers staff by telephone or by any other ex parte

    17   means. Counsel must list their facsimile transmission numbers along with their

    18   telephone numbers on their papers.

    19
    20        15.     Notice of this Order.     Counsel for plaintiff, or plaintiff, if

    21   appearing on his or her own behalf, shall immediately serve this Order on all

    22   parties, including any new parties to the action. If this case came to the Court

    23   by noticed removal, the removing defendant shall serve this Order on all other

    24   parties.

    25   //

    26   //



                                    EXHIBIT 1 - Page 49
    Revised on December 22, 2017                 12
 Case2:18-cv-04975-VAP-MRW
Case  2:18-cv-04975-VAP-MRW Document
                             Document1012-1  Filed
                                         Filed     01/10/19
                                               06/08/18      Page
                                                          Page    5113
                                                               13 of of 51  Page
                                                                         Page     ID
                                                                              ID #:49
                                     #:103

    1          16.     Internet Site.    Counsel are directed to review the Central

    2     District's website for additional information. The address is

    3     "http://www.cacd.uscourts.gov".

    4
    5
           IT IS SO ORDERED.
    6
    7    DATED: June 8, 2018
    8                                        Virginia A. Phillips
                                             Chief United States District Judge
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26



                                    EXHIBIT 1 - Page 50
    Revised on December 22, 2017                  13
